DETAILED ACTION
In Applicant’s Response filed 9/2/21, Applicant has amended claims 1, 9 and 20; and added new claim 24. Currently, claims 1-24 are pending (claims 8, 15-18 and 22-23 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 9/2/21 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments to claims 9 and 20 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments to claim 1 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 103, Applicant's amendments and arguments, in combination with the amendments made by Examiner's Amendment (provided below), are sufficient to overcome the rejections of record and place the claims in condition for 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Shimmick (attorney of record) on 9/28/21.
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
1. A surgical drape for covering a patient and a transrectal device during a surgical treatment of the patient, the drape comprising:
a first portion comprising a canopy portion  configured to permit a user to manipulate a transrectal device through the canopy portion, the canopy portion including one or more stiffening elements coupled to a material of the canopy portion to maintain a working space under the canopy  portion, wherein the canopy portion comprises a rectangular protrusion on an upper sterile side of the drape defining a three-dimensional space sized and shaped to cover a proximal portion of the transrectal device such that the proximal portion of the transrectal device is permitted to move within the three-dimensional space and wherein the transrectal device is configured to move within the three-dimensional space in a non-restrictive manner; and
a second  portion coupled to the  first portion, the second portion comprising a torso portion sized and shaped to cover at least a portion of a torso of the patient;
wherein the canopy portion and the torso portion comprise a sterile barrier material and a fenestration  formed through the sterile barrier material of the first portion of the drape at a location that is between the canopy portion and the torso portion, wherein the fenestration is sized and shaped to receive  a treatment probe through the fenestration and the barrier material and fenestration are configured to maintain sterility between a urethra and a rectum of the patient when a sterile urological probe has been inserted into the urethra of the patient and a probe of the transrectal device has been inserted into the rectum of the patient.

CANCEL claim 6 

7. The surgical drape of claim  1, further comprising a container portion comprising sheet material coupled to the canopy portion to receive surgical fluids, the container portion comprising a lower end with a suction port to drain fluids from the container portion and a porous structure upstream of the suction port to inhibit clogging of the suction port.

portion in an open configuration to receive the surgical fluids and wherein the stiffeners comprise transversely extending stiffeners.

9. The surgical drape of claim 7, wherein the canopy portion comprises  inverted portions on the upper sterile side of the drape  to facilitate drainage toward the container portion.

11. The surgical drape of claim  1, wherein the  treatment probe comprises one or more of a surgical probe or a diagnostic probe.

CANCEL claims 12-14 

15. The surgical drape of claim  1, wherein the three-dimensional space defines a volume within a range from about 750  cm3 to about 70,000  cm3.

CANCEL claims 16-17 

18. The surgical drape of claim  1, wherein the three-dimensional space is sized and shaped to cover proximal portions of a plurality of transrectal devices of different sizes and shapes.

 1, wherein the canopy portion comprises a volume that is greater than a volume occupied by the proximal portion of the transrectal device.

CANCEL claims 22-24 

Allowable Subject Matter
Claims 1-5, 7-11, 15 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record. The subject matter not found was a surgical drape wherein the canopy portion comprises a rectangular protrusion on an upper sterile side of the drape defining a three-dimensional space sized and shaped to cover a proximal portion of the transrectal device such that the proximal portion of the transrectal device is permitted to move within the three-dimensional space and wherein the transrectal device is configured to move within the three-dimensional space in a non-restrictive manner, in combination with the other elements in the claims.
The closest prior art of record is Bonutti (US 8739797) which discloses a surgical drape that is configured substantially as recited in claim 1 of the present application wherein the drape includes a canopy portion (second portion of tent 502 positioned atop table 166 and covering/enclosing instruments 508 in fig 14) which defines a three-dimensional shape (as shown in fig 14). Although not explicitly disclosed in Bonutti, the tent 502 is sized and shaped as shown in fig 14 such that it would be capable of covering a proximal portion of a transrectal 
Breegi et al (US 2016/0074268) teaches a drape having a canopy portion (canopy 73 in fig 4) which defines a three dimensional shape (as shown in fig 4) but like Bonutti, the canopy does not comprise a rectangular protrusion on an upper side of the drape which defines the three dimensional space because the canopy is configured to have a dome or pyramid shape defining the three dimensional space beneath the canopy as shown i.e. in figures 3-4. Thus, Breegi fails to remedy the deficiencies of Bonutti and therefore fails to disclose or suggest the subject matter of claim 1.
Kaska (US 8286637) also teaches a drape that includes a canopy portion (10) which defines a three dimensional shape sized and shaped to cover a portion of a surgical instrument (covers part of a c-arm as shown in fig 10A). Although the drape 10 in Kaska can be interpreted as being a “protrusion” that defines the three dimensional shape, it is not a “rectangular” protrusion because it is configured as a “domed pocket 74” as described in column 8, line 9. Thus, like Breegi, Kaska fails to remedy the deficiencies of Bonutti. Additionally, Kaska fails to disclose or suggest other elements of the claimed drape such as, i.e. a fenestration formed through the drape 10 at a location between the pocket 74 and the drape 12 (opening 38 is 
Claims 2-5, 7-11, 15 and 18-21 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAITLIN A CARREIRO/Examiner, Art Unit 3786